COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                                 April 2, 2015
                              No. 10-15-00104-CV
                               THOMAS RAY SIDES
                                      v.
                   WILLIAM STEPHENS, DIRECTOR T.D.C.J.-I.D.
                                       
                                center-4254500
                          From Coryell County, Texas
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This appeal has been considered by the Court.  Because the Court finds that it does not have jurisdiction of the appeal, it is the judgment of this Court that the appeal is dismissed.  
It is further ordered that William Stephens is awarded judgment against Thomas Ray Sides for William Stephens's appellate costs that were paid, if any, by William Stephens; and all unpaid appellate court cost, if any, is taxed against Thomas Ray Sides.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK

						By:          Nita Whitener		
							Deputy Clerk